Title: Thomas Jefferson to Thomas Cooper, 24 March 1820
From: Jefferson, Thomas
To: Cooper, Thomas


					
						Sir
						
							Monticello
							Mar. 24. 20.
						
					
					On the 13th inst. I gave to mr Coffee a letter of introduction to you. a few days after his departure the inclosed came to my hands, with which I can do nothing better than give it the protection of your cover as he will probably be with you when it gets to your hand.
					affectionately yours
					
						
							Th: Jefferson
						
					
				